Citation Nr: 0936154	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
December 1957.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not establish that asbestosis is 
related to service.  


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The June 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in August 2006.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in June 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
service records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran is seeking service connection for asbestosis and 
there is competent evidence of a diagnosis of asbestosis.  
Thus, the issue is whether asbestosis is related to service.  
Having reviewed the record, the Board finds that the 
competent evidence establishes that asbestosis is not related 
to service.  

A July 2004 private report notes that the Veteran served 
aboard the USS O'Brien from 1954 to 1957 and that he 
described asbestos-covered pipes on the ship, noting that he 
did not directly work on asbestos materials during service.  
In addition, the report notes the Veteran's history of having 
worked, from 1952 to 1956 as a hostler, fireman and engineer 
on the railroad and states the following:

He rode on steam engine[s] regularly from 
1952 until 1953; after that time he rode 
on diesel engines.  He was a fireman on 
steam engines.  He described the steam 
engine as causing a lot of dust.  He would 
sweep the floor of the cab of the steam 
engine using brooms or water hoses.  He 
was also a hostler in the roundhouse while 
asbestos lagging was being removed and 
replaced on other steam engines.  

During the diesel era he rode on numerous 
types of diesel locomotives including 
"covered wagons."  He was on passenger 
and freight diesels.  When on passenger 
diesels he was a fireman working on the 
asbestos-clad steam generator on the rear 
of the diesel passenger unit.  He 
deadheaded in cabooses.  He remembers 
there was a potbelly stove in the caboose.  
He is not sure that there was insulation 
on the walls near the potbelly stove.  He 
remembers inhalation of brake shoe dust 
while on the head end and in the caboose.  
He would sweep the floor of the caboose.

He would change composition and metallic 
brake shoes on diesel locomotives.  He 
also dropped brake riggings on an as-
needed basis.  

The examiner concluded that given the Veteran's significant 
exposure to asbestos in the workplace associated with an 
appropriate latency, and given the roentgenographic findings, 
the Veteran's interstitial fibrosis, caused by bilateral 
pulmonary asbestosis as well as bilateral asbestos-related 
pleural disease, was causally related to workplace exposure 
to asbestos on the railroad.  

In addition, on VA examination in August 2006 VA, the 
Veteran's history was noted as follows:

[The Veteran] was 19 when he entered the 
Navy.  He had worked for the railroad as a 
fireman for a year-and-a-half prior to 
that.  His duties as a fireman were to 
tend the fire for the steam engine -- the 
trains in the early 1950s were still steam 
engines.  Pre-enlistment he also worked 
two summers driving a truck for a road 
construction company.  In the Navy, he was 
a boatswain's mate and was assigned to the 
USS O'Brien, which was a destroyer.  As a 
mate, he kept the decks clean, etc. and 
did not work with asbestos at all that he 
knows of.  He was also the mess hall 
master-at-arms for a year or so.  He says 
he did not work directly with asbestos, 
but sometimes the asbestos insulation in 
the mess deck pipes would require repair.  
They would wrap the area with some sort of 
canvas until the pipe fitters could come 
in and fix them.  He says he had the top 
bunk and there were pipes crossing the 
ceiling above him that were wrapped in 
asbestos.  These never required repairs 
that he knows of.  

In providing an opinion in regard to the etiology of the 
Veteran's lung disorder, the examiner stated the following:

This man has had asbestos exposure and has 
mild asbestosis and mild pleural based 
disease given pleural thickening 
identified on previous chest xrays.  The 
veteran did not work directly with 
asbestos in the Navy, and does not give a 
credible history of asbestos exposure on 
active duty.  On the other hand, his 44 
years working for the railroad was 
associated with asbestos exposure as 
detailed in Dr. S[]'s report.  The veteran 
has received settlements from class action 
lawsuits related to his work on the 
railroad.  Given these factors, it is less 
than likely that any asbestos related lung 
disease the veteran has is due to his 
military service.  

The Board notes that a determination as to whether asbestos 
is related to service requires competent evidence.  The 
Veteran is competent to report his symptoms, as well that he 
was exposed to asbestos during service, and the Board notes 
that assertions in the February 2007 VA Form 9 include having 
been exposed to asbestos as a mess hall master-at-arms for 11/2 
years, at which time he worked around asbestos covered pipes 
every day and that in the scullery and/or at the steam table, 
the wrapping around the piping would frequently become 
damaged or broken and that he would sweep and clean up the 
white dust that was sloughed off; having been required to 
stay on the vessel while it was dry docked at Long Beach for 
30-60 days, at which time it was undergoing sandblasting and 
pipe removal and that during most of that time, the 
ventilation system was shut down; and having worn asbestos 
mitts in association with his assignments to the 5" mount #1 
in the lower handling room, in the mount as powder man and as 
projectile man.  While competent to report his symptoms, as a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In regard to the VA examiner's notation to the effect that 
the Veteran did not give a credible history of asbestos 
exposure during service, the Board notes that even assuming 
asbestos exposure during service, the competent evidence does 
not establish that the Veteran's asbestosis is attributable 
to service.  Rather, both the VA and private medical opinions 
specifically state that asbestosis is related to his post-
service employment on the railroad.  To the extent that a 
history of working on the railroad prior to service entrance 
has been noted, the February 1954 service entrance 
examination shows the lungs and chest were normal and the 
Veteran is presumed to have been in sound condition at that 
time, and while latency periods have been noted, absent clear 
and unmistakable evidence to rebut the presumption of 
soundness, a theory of aggravation is not relevant.  The 
Board notes that the December 1957 separation examination 
report shows that the lungs and chest were normal.  

In this case, the Board has accorded more probative value to 
the July 2004 and August 2006 medical opinions relating his 
asbestosis to post-service occupational asbestos exposure.  
The examiners reviewed the claims file and provided complete 
rationales for the opinions based on reliable principles.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for asbestosis is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


